Citation Nr: 1454610	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13-00 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

These matters come to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2011, a statement of the case was issued in December 2012, and a substantive appeal was received in January 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran has tinnitus as a result of active service.

2.  The weight of the evidence shows that the Veteran has bilateral hearing loss as a result of active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss or tinnitus, (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus due to noise exposure during active service.  His DD Form 214 reflects that he was an auto maintenance helper.  He is in receipt of the parachute badge.  

An October 1956 Report of Physical Examination conducted for separation purposes reflects whispered voice testing was 15/15 in both ears.  Although these were the customary tests performed during that period, unfortunately they are not scientifically accurate and no audiometric tests were conducted in connection with this examination.

The Veteran testified that he was exposed to infantry and airplane noise, specifically while parachuting.  T. at 2-3.  It is conceded that he likely had noise exposure during active service.  

On audiological evaluation in July 2010, the examiner diagnosed sensorineural hearing loss, right worse than left.  The Veteran reported post-service civilian noise exposure but reported wearing hearing protection.  He reported longstanding tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus are less likely as not due to service.  

At the Board hearing, the Veteran's spouse testified that she noticed problems with the Veteran's hearing 6 months after he separated from service.  T. at 5.  

Again, the Board concedes that the Veteran experienced acoustic trauma during active service, as such is consistent with his duties.  Given the unscientific nature of the testing conducted on separation, it is not possible to determine if there was a shift in auditory acuity.  As detailed, the Veteran asserts that he has experienced hearing loss and tinnitus since service, and the Veteran's spouse noticed problems with his hearing less than a year after his separation from active service.  The Board finds the Veteran's and his spouse's accounts credible.  While acknowledging the negative etiological opinion, the Board finds that the evidence is in relative equipoise and the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor.  Moreover, the hearing loss is a chronic disease, enabling service connection based solely on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is also considered an organic disease of the nervous system, subject to presumptive service connection as a chronic disease and thus also within the scope of Walker.    See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a)(2014).

Accordingly, service connection for tinnitus and bilateral hearing loss is granted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


